DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 08/09/2021.  Claim(s) 1-5 and 7-21 are presently pending.  Claim(s) 1, 13, and 17 is/are amended.  Claim(s) 6 is/have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregg S. Scheiferstein on 08/25/2021.
The application has been amended as follows: 
In claim 1, line 6, the phrase “at least partially” is deleted.
In claim 1, line 7, the phrase “at the aft end of the fairing” is added after the word “fairing”.
In claim 13, line 6, the phrase “at least partially” is deleted.
In claim 13, line 7, the phrase “at the aft end of the fairing” is added after the word “fairing”.
In claim 17, line 10, the phrase “at least partially” is deleted.
In claim 17, line 11, the phrase “at the aft end of the fairing” is added after the word “fairing”.

Response to Arguments
Regarding the rejection of claim(s) 1-2, 4, 7, 9-10, 12-13, 16-17, and 20-21 under 35 USC 103 as being unpatentable over Mulcaire (US Pat. Pub. No. 2014/0290272) in view of Aronsson (US Pat. Pub. No. 2014/0373556) and Durocher (US Pat. Pub. No. 2013/0223982), and of claim(s) 1-3, 7, 9-10, 12-15, and 17-21 under 35 USC 103 as being unpatentable over Cunha (US Pat. Pub. No. 2016/0084502) in view of Mulcaire, Aronsson, and Durocher, the applicant(s) argues in their response of 07/07/2021 that these references, separately or combined, do not teach that the aft end of the fairing defines the fluid path whereby flow of gas is configured to exit the fairing, as required by the amended claims 1, 13, and 17.  
The Office respectfully considers this argument persuasive.  Therefore, the rejections have been withdrawn.  

Allowable Subject Matter
Claim(s) 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “an aft end of the fairing defines the fluid path whereby the flow of gas is configured to exit the fairing at the aft end of the fairing” in lines 5-7 of the claim as 
Here, the Examiner’s amendment of claim 1 is included in order to remove new matter in the claim and to provide sufficient clarification and detail in order to overcome the previously presented rejections of claim 1.  Specifically, the phrase “at least partially” in line 6 of claim 1 as filed 08/09/2021 represented new matter, since it is clear in the embodiment depicted in the drawings that the aft end of the fairing fully defines the fluid path whereby the flow of gas exits the fairing, however neither the original claims, the specification, nor the drawings disclose that the aft end of the fairing may only partially define these fluid paths respectively.  Additionally, the phrase “at the aft end of the fairing” is added to line 7 of claim 1 in order to clarify that the fluid path of the flow of gas exits the fairing at the aft end of the fairing, and in order to overcome any rejection over Mulcaire or Cunha as modified by Mulcaire.
In the Final Rejection of 05/10/2021, Mulcaire (US Pat. Pub. No. 2014/0290272) is relied upon to teach the structure of the fairing, including the aft end of the fairing (see Final Rejection, para. 4 and 7, wherein the “aft end” is interpreted as the axially downstream end of fairing extending portion 22), however, as interpreted in the Final Rejection, the aft end of the fairing of Mulcaire cannot satisfy the limitation of defining the fluid path whereby the flow of gas is configured to exit the fairing at the aft end of the fairing as claimed in the amended claim 1 (see Final Rejection, para. 4 and 7).  Even under a new interpretation of Mulcaire, in which the “aft end” is reinterpreted to be the axially downstream end of the fairing body 37, the fairing of Mulcaire then fails to exhibit the claimed fairing flange extending from the aft end, as claimed in the amended claim 1.  No other prior art has been found that may be 
Regarding claim 13, the limitation “an aft end of the fairing defines the fluid path whereby the flow of gas is configured to exit the fairing at the aft end of the fairing” in lines 6-7 of the claim as amended in the above Examiner’s Amendment, in conjunction with the limitation “a fairing flange extending from the aft end of the fairing” in line 11 and the remaining limitations of claim 13, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Here, the Examiner’s amendment of claim 13 is included in order to remove new matter in the claim and to provide sufficient clarification and detail in order to overcome the previously presented rejections of claim 13.  Specifically, the phrase “at least partially” in line 6 of claim 13 as filed 08/09/2021 represented new matter, since it is clear in the embodiment depicted in the drawings that the aft end of the fairing fully defines the fluid path whereby the flow of gas exits the fairing, however neither the original claims, the specification, nor the drawings disclose that the aft end of the fairing may only partially define these fluid paths respectively.  Additionally, the phrase “at the aft end of the fairing” is added to line 7 of claim 13 in order to clarify that the fluid path of the flow of gas exits the fairing at the aft end of the fairing, and in order to overcome any rejection over Mulcaire or Cunha as modified by Mulcaire.
In the Final Rejection of 05/10/2021, Mulcaire (US Pat. Pub. No. 2014/0290272) is relied upon to teach the structure of the fairing, including the aft end of the fairing (see Final Rejection, para. 4 and 7, wherein the “aft end” is interpreted as the axially downstream end of fairing extending portion 22), however, as interpreted in the Final Rejection, the aft end of the fairing of Mulcaire cannot satisfy the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding claim 17, the limitation “an aft end of the fairing defines the fluid path whereby the flow of gas is configured to exit the fairing at the aft end of the fairing” in lines 9-11 of the claim as amended in the above Examiner’s Amendment, in conjunction with the limitation “a fairing flange extending from the aft end of the fairing” in line 12 and the remaining limitations of claim 17, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Here, the Examiner’s amendment of claim 17 is included in order to remove new matter in the claim and to provide sufficient clarification and detail in order to overcome the previously presented rejections of claim 17.  Specifically, the phrase “at least partially” in line 10 of claim 17 as filed 08/09/2021 represented new matter, since it is clear in the embodiment depicted in the drawings that the aft end of the fairing fully defines the fluid path whereby the flow of gas exits the fairing, however neither the original claims, the specification, nor the drawings disclose that the aft end of the fairing 
In the Final Rejection of 05/10/2021, Mulcaire (US Pat. Pub. No. 2014/0290272) is relied upon to teach the structure of the fairing, including the aft end of the fairing (see Final Rejection, para. 4 and 7, wherein the “aft end” is interpreted as the axially downstream end of fairing extending portion 22), however, as interpreted in the Final Rejection, the aft end of the fairing of Mulcaire cannot satisfy the limitation of defining the fluid path whereby the flow of gas is configured to exit the fairing at the aft end of the fairing as claimed in the amended claim 17 (see Final Rejection, para. 4 and 7).  Even under a new interpretation of Mulcaire, in which the “aft end” is reinterpreted to be the axially downstream end of the fairing body 37, the fairing of Mulcaire then fails to exhibit the claimed fairing flange extending from the aft end, as claimed in the amended claim 17.  No other prior art has been found that may be substituted for Mulcaire or which may modify Mulcaire in order to satisfy these two limitations alongside the remaining claim limitations. It is thus concluded that, due to the limitation designated above, the claim language of claim 17 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745